UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number: 811-09561 Century Capital Management Trust (Exact name of registrant as specified in charter) c/o Century Capital Management, LLC 100 Federal Street, Boston, Massachusetts 02110 (Address of principal executive offices) (Zip code) Maureen Kane Century Capital Management, LLC 100 Federal Street, Boston, Massachusetts 02110 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 482-3060 Date of fiscal year end: October 31 Date of reporting period:April 30, 2012 Item 1. Report to Stockholders. TABLE OF CONTENTS Page Letter to Shareholders 1 Fund Summaries Century Small Cap Select Fund 3 Century Shares Trust 6 Century Growth Opportunities Fund 9 Portfolio of Investments and Financial Statements Century Small Cap Select Fund 12 Century Shares Trust 20 Century Growth Opportunities Fund 26 Notes to the Financial Statements 32 Shareholder Expense Example 38 Approval of Investment Advisory Agreements 40 Privacy Policy 44 This report is submitted for the general information of the shareholders of Century Small Cap Select Fund, Century Shares Trust, and Century Growth Opportunities Fund (each a “Fund” and collectively, the “Funds”). It is not authorized for distribution to prospective investors in a Fund unless it is preceded by or accompanied by the Fund’s current prospectus. The prospectus includes important information about the Fund’s objective, risks, charges and expenses, experience of its management, and other information. Please read the prospectus carefully before you invest. The views expressed in this report are those of the Funds’ Portfolio Managers as of April 30, 2012, the end of the reporting period. Any such views are subject to change at any time and may not reflect the Portfolio Managers’ views on the date that this report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investments and do not constitute investment advice. There is no assurance that the Funds will continue to invest in the securities mentioned in this report. CENTURY FUNDS DEAR FELLOW SHAREHOLDERS, The equity markets rewarded investors over the first half of the Funds’ fiscal year, amidst ongoing economic and political uncertainty. The S&P 500 returned 12.7% during the November 2011 to April 2012 time period, and the rally during the first quarter of 2012 was its best opening quarter since 1998. This rally was book ended by periods of volatility. The one constant during this period was reduced trading volumes, as many investors remained on the sidelines. There is a sense of déjà vu as I compose this letter. In the 2011 semi-annual report I wrote about issues that were clouding the investment landscape. Many of those issues are relevant still today: the European debt crisis, the upcoming U.S. elections, the impact of the Chinese economic slowdown. While Greece’s exit from the European Union appears to be almost inevitable, the ECB’s handling of Spain’s issues could have a more significant effect on the global economy and investors. Surprisingly, countries representing 50% of the world’s GDP are holding presidential elections this year, and there are key questions for the many victors to quickly decide how to handle the “fiscal cliffs” they will inherit. The U.S. election rhetoric is in full swing, and the potential massive changes to spending and tax policies are restraining many companies from making new investments in people and plants until there is more fiscal clarity in 2013. Finally, the Chinese economy will remain solid, even at lowered growth rates. Despite these concerns, we see several reasons for investor optimism. The U.S. domestic economy continues to be a safe haven and grow at a slow, steady pace. Portfolio company earnings are solid on average, and management outlooks are encouraging, due to the positive unemployment trends and housing market improvements. Recent drops in energy and commodity prices are also very encouraging signs for consumer spending and inflation. Stock valuations remain reasonable, particularly among higher quality companies. CENTURY FUNDS 1 Source: FactSet We have been focused on companies that are more domestically-oriented. We’ve attempted to limit, or at least fully understand the extent and impact of, European exposure in our portfolio companies. In a slow growth environment we believe it is essential to emphasize franchise-quality firms that have the market share that allows them to maintain pricing power and to take business from competitors. We believe current equity markets provide compelling risk-adjusted returns for patient investors. Retail investors do not seem to share our optimism in equity markets. Investors have clearly chosen bond funds over domestic equity funds since the financial crisis of 2008. They have done so even as yields have fallen to historical lows and short-term real yields have turned negative. We understand that investors have been given reasons to mistrust equity markets. However, we believe that equities are an important component in investors’ long-term financial plans. Creeping inflation and low real yields can destroy purchasing power. We value the trust that you place in us through your investment in the Century Funds. We will continue to seek long-term, risk-adjusted returns through our fundamental research approach. Together we will work to help meet your financial goals. Respectfully submitted, Alexander L. Thorndike Chairman of the Century Funds 2 CENTURY FUNDS CENTURY SMALL CAP SELECT FUND COMMENTARY How did the portfolio perform? For the six-month period ended April 30, 2012, Century Small Cap Select Fund’s Institutional Shares returned 13.43% and the Investor Shares returned 13.25%, significantly outperforming the Russell 2000 Growth Index’s return of 10.58%. What were the main drivers of the fund’s performance? The strong absolute performance over the past six months is due to an improving economy, attractive valuations and the expectation that the European Sovereign Debt Crisis would be resolved. The U.S. unemployment situation has improved, consumer confidence has increased, retail sales remain strong and manufacturing activity has rebounded. In terms of valuation, the R2000 Growth Index was valued attractively on both a Price-to-Earnings and Price-to-Sales basis relative to its 5 year history. Although there were high hopes for resolving European crisis, recent developments have unfortunately increased investor concerns. Strong stock selection was the driver of the Fund’s outperformance relative to its benchmark. Significant contributions from SolarWinds (enterprise software company), SXC Health Solutions (pharmacy benefit manager), Liquidity Services (auction marketplace), and Beacon Roofing (roofing distributor) more than offset relative weakness from J2 Global (internet software company), Pioneer Drilling (exploration & production) and Silicon Laboratories (semiconductor manufacturer). The sectors where stock picking was strongest include Industrials, Financials, Consumer Staples and Consumer Discretionary. Only one sector, Materials, was a drag on relative performance. Describe portfolio positioning at period-end The Fund continues to invest in high quality growth companies that we believe will outperform over the long term. The Fund remains well diversified, with exposure in almost every sector. While the Fund owns some higher growth, higher P/E companies, we primarily invest in companies whose growth prospects are underappreciated by the market. In doing so, we believe that we create a portfolio that has an attractive risk-reward profile. We think the Fund is well positioned and are optimistic regarding the outlook for the U.S. economy. CENTURY FUNDS 3 CENTURY SMALL CAP SELECT FUND COMMENTARY (CONTINUED) Risks: The Fund concentrates its investments in the financial services and health care group of industries. Concentration in a particular industry subjects the Fund to the risks associated with that industry and, as a result, the Fund may be subject to greater price volatility than funds with less concentrated portfolios. In addition, the Fund invests in smaller companies which pose greater risks than those associated with larger, more established companies. Please read the Fund’s prospectus for details regarding the Fund’s risk profile. Ten Largest Holdings* Portfolio Composition* J2 GLOBAL COMMUNICATIONS, INC. 3.26% Information Technology 24.9% Electronic communications Health Care 19.0% CAI INTERNATIONAL, INC. 3.08% Industrials 17.3% Marine cargo container leasing Consumer Discretionary 10.9% BEACON ROOFING SUPPLY, INC. 2.91% Financials 10.2% Distributer of roofing materials Energy 5.9% SOLARWINDS, INC. 2.64% Materials 3.2% IT management software Consumer Staples 2.6% THE HAIN CELESTIAL GROUP, INC. 2.58% Telecommunication Services 1.8% Retailer of organic products Short-term Investment HFF, INC. CLASS A 2.54% plus net other assets 4.2% Real estate service provider DSW, INC. CLASS A 2.43% Footwear retailer LIQUIDITY SERVICES, INC. 2.29% Wholesale goods service provider RADWARE LTD. 2.29% Manufacturer of network security solutions SIGNATURE BANK 2.26% Full service commercial bank * Based on the Fund’s net assets at April 30, 2012 and subject to change. 4 CENTURY FUNDS CENTURY SMALL CAP SELECT FUND Performance Summary – Institutional Shares and Investor Shares The returns shown below represent past performance and do not guarantee future results. Investment return and share price will fluctuate with market conditions, and investors may have a gain or loss when shares are sold. Current performance may be significantly lower or higher than the Fund’s past performance. Please call (800) 303-1928 for the Fund’s most recent month-end performance. As stated in the Fund’s current prospectus, the total (gross) annual operating expenses are 1.48% for the Investor Shares and 1.11% for the Institutional Shares. Returns would have been lower during certain periods if certain fees had not been waived or expenses reimbursed. The recent growth rate in the global equity markets has helped to produce short-term returns for some sectors/asset classes that are not typical and may not continue in the future. Because of ongoing market volatility, Fund performance may be subject to substantial short-term changes. The Fund’s total returns include the reinvestment of dividend and capital gain distributions, but have not been adjusted to reflect the deduction of taxes that a shareholder would pay on these distributions or the redemption of Fund shares. Shares held less than 90 days may be subject to a 1% redemption fee. Average Annual Total Returns as of 4/30/12 (%) 1 Year 3 Years 5 Years 10 Years Century Small Cap Select Institutional Shares -0.84 Russell 2000 Growth Index -4.42 1 Year 3 Years 5 Years 10 Years Century Small Cap Select Investor Shares -1.16 Russell 2000 Growth Index -4.42 Sources: Century Capital Management, LLC and Russell The graphs and table reflect the change in value of a hypothetical investment in the Fund, including reinvest of dividends and distributions, compared with the index. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly in an index. Minimum initial investment for Institutional Shares is $100,000. The Russell 2000® Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 2000® companies with higher price-to-value ratios and higher forecasted growth values. Index returns assume reinvestment of dividends but, unlike Fund returns, do not reflect fees or expenses. One cannot invest directly in an index. CENTURY FUNDS 5 CENTURY SHARES TRUST COMMENTARY How did the portfolio perform? For the six-month period ended April 30, 2012, Century Shares Trust’s Institutional Shares returned 11.65%, underperforming both the Russell 1000 Growth Index, 14.13%, and the S&P 500 Index, 12.77%. What were the main drivers of the fund’s performance? The Fund’s total return of 11.65% over the past six months is due to an improving economy. The unemployment rate declined from 8.9% in Oct-2011 to 8.1% in Apr-2012. Consumer confidence has increased meaningfully while retail sales have remained healthy. In terms of manufacturing, industrial production grew by at least 3.6% year-over-year in each month while capacity utilization increased from 77.7% in Nov-11 to 79.2% in Apr-12. The improvement helped propel CST and the overall stock market higher. CST performed well during the first half of the period, but underperformed in the second half due primarily to a shift in investor sentiment and two underperforming stocks. During the first half of the period, economically sensitive sectors such as Industrials and Materials performed well, leading the market higher. CST was positioned to benefit from a gradually improving economy. However, investor sentiment shifted to become risk averse, leading defensive sectors such as Healthcare, Consumer Staples and Utilities to outperform in the second half of the period. In contrast to the first half, CST fell behind in the second half as concerns increased regarding growth, the crisis in Europe and the threat of a “fiscal cliff” in the U.S. in 2013. The two stocks that disappointed were Tiffany & Co. (jewelry retailer) and Tempur-Pedic International (mattress manufacturer). In early January, Tiffany & Co. reported disappointing sales for the holiday season and lowered guidance. The two principal issues were macro pressures in Europe and the weak outlook for Wall Street compensation. The stock fell more than 10% on the news. Tempur-Pedic declined about 20% when earnings results fell short of bullish expectations. Management also cited an increasingly competitive environment with more aggressive pricing and promotion incentives. While the specialty bedding segment remains healthy, the competitive pressures led Tempur-Pedic to lose market share. These two stocks were the Fund’s best performers in 2011. In terms of relative performance, the drag from these two stocks plus Western Union (payment services) and Oracle (enterprise software) more than offset strong performance by Alexion Pharmaceuticals (biotech-nology), LyondellBasell (chemicals) and CBS Corporation (mass media). Similarly, contributions by the Materials and Industrials sectors were offset by weakness in Consumer Discretionary and Technology. 6 CENTURY FUNDS CENTURY SHARES TRUST COMMENTARY (CONTINUED) Describe portfolio positioning at period-end The Fund continues to invest in high quality growth companies that we believe will outperform over the long term. While growth and profitability remain key variables in our company analysis, we are more sensitive to valuation given the uncertain outlook both in the U.S. and abroad. The U.S. economy remains solid, but we are concerned that the European Sovereign Debt Crisis and the slowing of growth in China may negatively impact global growth. We believe this valuation sensitivity will provide down-side protection should growth slow or come in below expectations. Risks: The Fund may invest a significant portion of assets in a limited number of companies or in companies within the same market sector. As a result, the Fund may be more susceptible to financial, market and economic events affecting particular companies or sectors and therefore may experience greater price volatility than funds with more diversified portfolios. Please read the Fund’s prospectus for details regarding the Fund’s risk profile. Ten Largest Holdings* Portfolio Composition* APPLE, INC 7.65% Information Technology 30.5% Worldwide technology company Consumer Discretionary 14.0% ALEXION PHARMACEUTICALS, INC 4.44% Industrials 12.9% Biopharmaceutical company Health Care 11.6% CBS CORP. CLASS B 4.40% Consumer Staples 10.4% Mass media company Energy 9.8% MARRIOTT INTERNATIONAL, INC. 3.87% Financials 4.4% Worldwide operator and franchisor of hotels Materials 3.2% F5 NETWORKS, INC. 3.86% Short-term Investment Network equipment manufacturer plus net other liabilities 3.2% QUALCOMM, INC. 3.82% Manufacturer of communication systems O’REILLY AUTOMOTIVE, INC. 3.76% Retailer of automotive equipment GREEN MOUNTAIN COFFEE ROASTERS, INC. 3.62% Retailer of specialty coffee products CHICAGO BRIDGE & IRON CO. NV 3.61% Designer of steel plate structures EXPRESS SCRIPTS HOLDING CO. 3.56% Pharmacy benefit management company * Based on the Fund’s net assets at April 30, 2012 and subject to change. CENTURY FUNDS 7 CENTURY SHARES TRUST Performance Summary – Institutional Shares The returns shown below represent past performance and do not guarantee future results. Investment return and share price will fluctuate with market conditions, and investors may have a gain or loss when shares are sold. Current performance may be significantly lower or higher than the Fund’s past performance. Please call (800) 303-1928 for the Fund’s most recent month-end performance. As stated in the Fund’s current prospectus, the total (gross) annual operating expenses for the Institutional Shares are 1.13%. On May 27, 2011, all of the Fund’s issued and outstanding Investor Shares were converted to Institutional Shares and the Investor Shares class was closed. Institutional Shares performance shown does not include fees or the higher expense ratios applicable to the former Investor Shares. Otherwise, returns shown would have been lower. The recent growth rate in the global equity markets has helped to produce short-term returns for some sectors/asset classes that are not typical and may not continue in the future. Because of ongoing market volatility, Fund performance may be subject to substantial short-term changes. The Fund’s total returns include the reinvestment of dividend and capital gain distributions, but have not been adjusted to reflect the deduction of taxes that a shareholder would pay on these distributions or the redemption of Fund shares. Shares held less than 90 days may be subject to a 1% redemption fee. Effective October 31, 2011, the Russell 1000® Growth Index replaced the S&P 500® Index as the comparative index for the Fund. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. The S&P 500 Index is a broad based unmanaged index representing the performance of 500 widely held common stocks. The Fund’s Adviser believes that the Russell 1000 Growth Index is a more appropriate benchmark because the Fund’s sector weightings and other portfolio characteristics are more comparable to those of the Russell 1000 Growth Index. Average Annual Total Returns as of 4/30/12 (%) 1 Year 3 Years 5 Years 10 Years CST Institutional Shares Russell 1000 Growth Index S&P 500 Index Sources: Century Capital Management, LLC, S&P and Russell The graph and table reflect the change in value of a hypothetical investment in the Fund, including reinvest of dividends and distributions, compared with the listed indices. Index returns assume reinvestment of dividends and, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly in an index. Minimum initial investment for Institutional Shares is $100,000. 8 CENTURY FUNDS CENTURY GROWTH OPPORTUNITIES FUND COMMENTARY How did the portfolio perform? For the six-month period ended April 30, 2012, Century Growth Opportunities Fund returned 7.78% trailing the Russell 2500 Growth Index, which gained 11.72%. What were the main drivers of the fund’s performance? As equity markets climbed higher, investors shifted to more domestically focused equities. Investors shied away from companies with exposure to Europe and its ongoing financial crisis, and from the decelerating Chinese economy, which had been a multi-year, global growth catalyst. U.S. economic news – from improved housing statistics to lower jobless claims to decent retail sales – all were more than enough to buffer companies with large U.S. exposure. Meanwhile, economic data points from outside the U.S. were less than inspiring. Within the Fund, Telecommunication Services and Consumer Discretionary were the leading contributors to performance. Outperformance in Telecommunication Services was largely tied to the acquisition of portfolio holding, AboveNet (fiber-optic infrastructure), by Zayo Group LLC. Consumer Discretionary benefited from strong stock selection, especially in Specialty Retail, where Pier 1 Imports, Inc. (decorative home furnishings) and Sally Beauty Holdings Inc. (professional beauty supplies) helped drive returns. Several Information Technology holdings weighed on the Fund’s performance during the period. IPG Photonics Corporation (fiber laser developer and manufacturer) struggled as investors worried about the company’s exposure to China and trimmed their 2012 earnings estimates accordingly. Acme Packet, Inc. (session delivery network solutions) declined on concerns over telecommunication service providers’ spending concerns and delays in the roll out of 4th generation wireless delivery by providers. Also hurting performance was Riverbed Technology, Inc. (WAN optimization network equipment provider), which sold off significantly in April after company management lowered 2012 guidance citing slower trends in the purchasing of its equipment. The Fund underperformed its benchmark, the Russell 2500 Growth Index, throughout the period. Health Care and Information Technology were the weakest sectors in terms of performance, driven mostly by individual stock selection. Within Health Care, Biotechnology was the leading contributor to the sector’s overall performance. Some of the Health Care underperformance can be traced to industry underweights relative to Index. The Fund is typically underweight this area, because of our concern over its high risk profile as well as its high valuations. Describe portfolio positioning at period-end The Fund has increased exposure to more defensive sectors given the slow, but steady progression of U.S. economy, which has been buoyed by improved housing and employment data while enjoying the advantage of cheap, domestic natural gas. We increased allocations to Health Care and Consumer Discretionary as well as Consumer Staples, while we reduced holdings in Technology, Energy, and Materials. We expect to remain biased towards U.S. oriented companies until we have confidence that there is some resolution to the ongoing European debt issues and that we see stabilization within emerging market economies, including China, Brazil, and India. CENTURY FUNDS 9 CENTURY GROWTH OPPORTUNITIES FUND COMMENTARY (CONTINUED) Risks: The Fund invests mainly in small-cap and mid-cap companies, which, historically, have been more volatile in price than the stocks of large-cap companies. The Fund may invest in foreign companies, which involves risks not associated with investing solely in U.S. companies, such as currency fluctuations, unfavorable political developments, or economic instability. These risks are magnified in emerging markets. Please read the Fund’s prospectus for details regarding the Fund’s risk profile. Ten Largest Holdings* Portfolio Composition* THE COOPER COS., INC 2.71% Information Technology 27.1% Manufacturer of healthcare products Consumer Discretionary 19.4% SOLARWINDS, INC. 2.46% Industrials 16.7% IT management software Health Care 14.6% QUESTCOR PHARMACEUTICALS, INC. 2.40% Financials 6.3% Biopharmaceutical company Energy 5.0% DSW, INC. CLASS A 2.36% Materials 4.5% Footwear retailer Consumer Staples 4.2% ANSYS, Inc. 2.32% Short-term Investment Software developer plus net other liabilities 2.2% CYBERONICS, INC. 2.27% Developer of medical devices DICK’S SPORTING GOODS, INC. 2.26% Sporting goods retailer HERBALIFE LTD. 2.24% Direct marketer of health products MOODY’S CORP. 2.23% Financial analysis and credit rating provider KANSAS CITY SOUTHERN 2.23% Freight rail transportation * Based on the Fund’s net assets at April 30, 2012 and subject to change. 10 CENTURY FUNDS CENTURY GROWTH OPPORTUNITIES FUND Performance Summary – Institutional Shares The returns shown below represent past performance and do not guarantee future results. Investment return and share price will fluctuate with market conditions, and investors may have a gain or loss when shares are sold. Current performance may be significantly lower or higher than the Fund’s past performance. Please call (800) 303-1928 for the Fund’s most recent month-end performance. As stated in the Fund’s current prospectus, the total (gross) annual operating expenses are 3.62% for the Institutional Shares. The Adviser has agreed contractually to limit the operating expenses for the Fund’s Institutional Shares to 1.10% through February 28, 2013. Returns would have been lower during relevant periods if certain fees had not been waived or expenses reimbursed. The recent growth rate in the global equity markets has helped to produce short-term returns for some sectors/asset classes that are not typical and may not continue in the future. Because of ongoing market volatility, Fund performance may be subject to substantial short-term changes. The Fund’s total returns include the reinvestment of dividend and capital gain distributions, but have not been adjusted to reflect the deduction of taxes that a shareholder would pay on these distributions or the redemption of Fund shares. Shares held less than 90 days may be subject to a 1% redemption fee. Total Returns as of 4/30/12 (%) Since 1-Year Inception* Century Growth Opportunities Fund Institutional Shares -1.54 Russell 2500 Growth Index -1.61 *11/17/2010 (annualized) Sources: Century Capital Management, LLC and Russell The Russell 2500 Growth® Index measures the performance of the small- to mid-cap growth segment of the U.S. equity universe. It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values. Index returns assume reinvestment of dividends but, unlike Fund returns, do not reflect fees or expenses. One cannot invest directly in an index. CENTURY FUNDS 11 CENTURY SMALL CAP SELECT FUND PORTFOLIO OF INVESTMENTS – AS OF APRIL 30, 2012 (UNAUDITED) Shares Value COMMON STOCK - 95.8% Consumer Discretionary - 10.9% Auto Components - 0.1% China Zenix Auto International Ltd. ADR $ 361,974 Specialty Retail - 10.8% DSW, Inc. Class A Express, Inc.* Monro Muffler Brake, Inc. Sally Beauty Holdings, Inc.* Select Comfort Corp.* The Men’s Wearhouse, Inc. West Marine, Inc.* Consumer Staples - 2.6% Food Products - 2.6% The Hain Celestial Group, Inc.* Energy - 5.9% Energy Equipment & Services - 2.9% Matrix Service Co* Pioneer Drilling Co.* Oil, Gas & Consumable Fuels - 3.0% Berry Petroleum Co. Class A Carrizo Oil & Gas, Inc.* Financials - 10.2% Capital Markets - 6.7% Cohen & Steers, Inc. Evercore Partners, Inc. Class A HFF, Inc. Class A* Waddell & Reed Financial, Inc. Class A Commercial Banks - 3.5% Signature Bank* Wintrust Financial Corp. Shares Value Health Care - 19.0% Biotechnology - 1.8% NPS Pharmaceuticals, Inc.* $ 7,486,496 Health Care Providers & Services - 6.0% Acadia Healthcare Co, Inc.* Air Methods Corp.* Brookdale Senior Living, Inc.* IPC The Hospitalist Co., Inc.* Health Care Technology - 3.4% Quality Systems, Inc. SXC Health Solutions Corp.* Life Sciences Tools & Services - 3.7% Bruker Corp.* WuXi PharmaTech (Cayman), Inc. ADR* Pharmaceuticals - 4.1% Jazz Pharmaceuticals PLC* Questcor Pharmaceuticals, Inc.* Industrials - 17.3% Aerospace & Defense - 1.8% Triumph Group, Inc. Air Freight & Logistics - 2.3% Atlas Air Worldwide Holdings, Inc.* Echo Global Logistics, Inc.* Commercial Services & Supplies - 0.2% Heritage-Crystal Clean, Inc.* Electrical Equipment - 1.2% General Cable Corp.* II-VI, Inc.* See notes to financial statements. 12 CENTURY FUNDS CENTURY SMALL CAP SELECT FUND (CONTINUED) PORTFOLIO OF INVESTMENTS – AS OF APRIL 30, 2012 (UNAUDITED) Shares Value Industrials (Continued) Machinery - 5.8% Chart Industries, Inc.* $ 4,211,293 Graco, Inc. Titan International, Inc. Woodward, Inc. Trading Companies & Distributors - 6.0% Beacon Roofing Supply, Inc.* CAI International, Inc.* Information Technology - 24.9% Communications Equipment - 3.2% Aruba Networks, Inc.* Radware Ltd.* Internet Software & Services - 9.0% j2 Global, Inc. Liquidity Services, Inc.* LivePerson, Inc.* LogMeIn, Inc.* Stamps.com, Inc.* IT Services - 2.3% Online Resources Corp.* Sapient Corp. Semiconductors & Semiconductor Equipment - 4.3% Hittite Microwave Corp.* Power Integrations, Inc. Silicon Laboratories, Inc.* Software - 6.1% CommVault Systems, Inc.* NetScout Systems, Inc.* QLIK Technologies, Inc.* Information Technology (Continued) Software (Continued) Solarwinds, Inc.* $ 11,000,395 Materials - 3.2% Chemicals - 1.9% Intrepid Potash, Inc.* TPC Group, Inc.* Metals & Mining - 1.3% Noranda Aluminum Holding Corp. Telecommunication Services - 1.8% Diversified Telecommunication Services - 1.8% Cogent Communications Group, Inc.* Total Investment in Common Stocks - 95.8% (Identified cost, $327,270,176) Short-Term Investment - 3.6% State Street Institutional U.S. Government Money Market Fund (Identified cost, $15,197,339) Total Investments - 99.4% (Identified cost, $342,467,515) Other Assets in Excess of Liabilities - 0.6% Net Assets - 100% * Non-income producing security ADR American Depositary Receipt See notes to financial statements. 13 CENTURY FUNDS CENTURY SMALL CAP SELECT FUND STATEMENT OF ASSETS AND LIABILITIES - APRIL 30, 2012 (UNAUDITED) Assets: Investments, at value (Note 1A) (Identified cost of $342,467,515) $ Dividends receivable Receivable for investments sold Receivable for Fund shares sold Prepaid expenses Total Assets Liabilities: Payable to Affiliates: Investment adviser fee (Note 4) Distribution and service fees (Note 6) Accrued expenses and other liabilities Payable for investments purchased Payable for Fund shares repurchased Total Liabilities Net Assets $ At April 30, 2012, net assets consisted of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments ) Unrealized appreciation in value of investments Net assets applicable to outstanding capital stock $ Net Assets consist of: Institutional shares $ Investor shares $ Shares Outstanding consist of (Note 2): Institutional shares Investor shares Net Asset Value Per Share (Represents both the offering and redemption price*) Institutional shares $ Investor shares $ * In general, shares of the Fund may be redeemed at net asset value. However, upon the redemption of shares held less than 90 days, a redemption fee of 1% of the current net asset value of the shares may be assessed and retained by each share class of the Fund for the benefit of remaining shareholders. The redemption fee is accounted for as an addition to paid-in-capital. See notes to financial statements. 14 CENTURY FUNDS CENTURY SMALL CAP SELECT FUND STATEMENT OF OPERATIONS - FOR THE SIX MONTHS ENDED APRIL 30, 2012 (UNAUDITED) Investment Income: Dividends $ Other Income Total investment income Expenses: Investment adviser fee (Notes 4 and 7) Non-interested trustees’ remuneration Transfer agent Institutional Shares Investor Shares Custodian Insurance Professional fees Registration Distribution and service fees (Note 6) Printing and other expenses Total expenses Net investment loss ) Realized and unrealized gain/(loss) on investments: Net realized gain on investments Increase in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ See notes to financial statements. CENTURY FUNDS 15 CENTURY SMALL CAP SELECT FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended INCREASE (DECREASE) April 30, 2012 Year Ended IN NET ASSETS: (Unaudited) October 31, 2011 Operations: Net investment loss $ ) $ ) Net realized gain on investments Change in net unrealized appreciation ) Net increase in net assets resulting from operations Capital share transactions - net (Note 2) ) ) Redemption fees Total increase Net Assets: Beginning of period End of period $ $ Accumulated net investment loss $ ) $ — See notes to financial statements. 16 CENTURY FUNDS CENTURY SMALL CAP SELECT FUND FINANCIAL HIGHLIGHTS - INSTITUTIONAL SHARES Six Months Ended April 30, 2012 Year Ended October 31, (Unaudited) Net Asset Value, beginning of period $ Income/(loss) from Investment Operations: Net investment income/(loss)(a) † Net realized and unrealized gain/(loss) on investments ) Total income/(loss) from investment operations ) Less Distributions From: Net investment income ) Tax return of capital ) Net realized gain on investment transactions ) Total distributions ) Redemption fees † Net Asset Value, end of period $ Total Return %** % % % )% % Ratios and supplemental data Net assets, end of period (000 omitted) $ Ratio of expenses to average net assets %* % Ratio of net investment income/(loss) to average net assets )%* )% )% )% )% % Portfolio Turnover Rate 23
